Citation Nr: 0721097	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot injuries, to include, peripheral neuropathy of the feet, 
ulceration, and deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied service 
connection for bilateral peripheral neuropathy of the feet.

In June 2007, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2006) and 38 C.F.R. § 
20.900(c)(2006).

As a preliminary matter, the Board notes that the veteran is 
currently service-connected with a 50 percent rating for 
bilateral pes planus; the condition predated service and was 
permanently aggravated by service.  The veteran has also had 
surgery on his feet.  In August 2004, the veteran indicated 
that he wanted an increased rating for his service-connected 
pes planus.  He noted that his condition had worsened and 
indicated that records of recent surgery would document this.  
In October 2004, the veteran submitted a claim for service 
connection for pain and peripheral neuropathy in his feet 
since that surgery.  In a January 2005 statement he discussed 
how his foot problems all relate to his inservice injury.  
While the RO has narrowly addressed the issue of entitlement 
to service connection for peripheral neuropathy, the Board 
has seen fit to broaden the claim on appeal, as stated above, 
so as to encompass the veteran's true claim for entitlement 
to service connection for any and all residuals of bilateral 
foot injuries (other than disability due to aggravation to 
his pes planus for which he is already compensated), to 
include, peripheral neuropathy of the feet, ulceration, and 
deformity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On VA examination in February 2004, the examiner indicated 
that the veteran had functional loss in the feet due to 
circulation, neuropathy, and degenerative joint disease.  He 
indicated that he did not feel that any one thing was an 
inciting factor, but specifically noted that "some of these 
probably goes [sic] back to his initial incident of trauma 
back during World War II which could have started all this."  

In June 2006, a VA doctor stated that the veteran "may have 
complaints of pain related to orthopedic issues from his 
traumatic injury in World War II" and that he believed the 
veteran's peripheral neuropathy is "less than likely caused 
by or a result of any injury or incident in service or his 
service-connected bilateral flat feet."

In a September 2006 letter, a private foot specialist gave 
his professional opinion that the veteran's deformed left 
foot, chronic ulceration, and subsequent surgery are directly 
related to injures received in World War II.  The doctor 
added that the veteran's deformities "have left him with 
significant complications lasting and requiring continued 
treatment to this day."

After reviewing the above noted medical records, and other 
records on file, the Board finds that the medical evidence of 
record includes competing opinions as to whether or not the 
veteran's peripheral neuropathy of the feet was caused by his 
inservice injury.  Additionally, it does not include any 
opinion as to whether or not the veteran's peripheral 
neuropathy was aggravated by his service-connected problems.  
A new examination is in order.

Also, as noted in the introduction above, it is clear that 
the veteran has long asserted that his inservice injury has 
left him with residual foot disability (including peripheral 
neuropathy, ulceration, pain, and deformity) that has not 
been service-connected and is not contemplated in the current 
50 percent rating assigned for his bilateral flat feet.  On 
examination, the examiner should identify the precise nature 
and etiology of each and every disorder involving the 
veteran's feet. 
  
Prior to any examination all outstanding records of pertinent 
medical treatment should be obtained.  In a September 2006 
letter, A.A. Dzambo, Jr., D.P.M., noted that the veteran was 
currently hospitalized and receiving treatment for his foot 
disorder.  Records of this period of hospitalization as well 
as records of treatment by Dr. Dzambo are not on file and 
have not been sought.  Additionally, since the veteran 
routinely receives VA outpatient treatment, the RO should 
also take this opportunity to obtain any ongoing or current 
medical records of his outpatient treatment.  As all of these 
records are potentially pertinent to his claim, and they 
should be obtained and associated with the other evidence in 
his claims file for consideration.  
See 38 C.F.R. § 3.159(c)(1) and (c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This includes, but is not 
limited to, (a) records of his treatment 
and hospitalization referred to in the 
September 2006 statement from Dr. 
Dzambo, and (b) records from the VA 
medical facility in Pittsburgh, 
Pennsylvania for treatment received 
since July 2006.

2.  After receiving any additional 
records, the RO should arrange for a VA 
examination by an appropriate physician 
to determine the nature and likely 
etiology of any disorder of the veteran's 
feet.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to his 
claimed foot disorders (including 
peripheral neuropathy, ulceration, and 
deformity).  To the extent possible, the 
examiner should distinguish between 
disability due to flat feet (which is 
already service-connected) from any other 
foot disorders found.  For each foot 
disability identified (other than that 
due to the already service-connected pes 
planus), the examiner should provide an 
opinion as to each of the following:

A) Is it at least as likely as not 
that such residual foot disability 
is due to inservice injury?

B) Is it at least as likely as not 
that such residual foot disability 
was permanently aggravated by the 
veteran's service-connected pes 
planus?  

The examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinions with any 
competing medical evidence of record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



